DETAILED ACTION
	
Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach a first guide part formed with one first guide hole, and formed on first long side and one end of the base substrate, a second guide part formed with one second guide hole, and formed on second long side and one end of the base substrate, a third guide part formed with a plurality of third guide holes, and formed on the first long side and the other end of the base substrate and a fourth guide part formed with a plurality of fourth guide holes, and formed on the second long side and the other end of the base substrate and in combination with the remaining claimed limitations.
Claim 10 is allowable over the art of record because the prior art does not teach a magnetic sheet bonded to one surface of the base substrate, wherein the magnetic sheet is a plurality of divided magnetic sheets that are spaced apart from each other and bonded to one surface of the base substrate and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845